HAYES, Chief Judge:
This is an appeal from an order of the Fayette Circuit Court overruling appellant’s RCr 11.42 motion to vacate judgment.
Appellant was convicted in the Fayette Circuit Court of second-degree burglary, and two (2) counts of receiving stolen property. In a bifurcated proceeding, he was subsequently convicted of being a persistent felony offender in the first degree, and his penalty on the primary convictions was enhanced to a total of fifteen (15) years. Appellant’s direct appeal from this conviction was affirmed by this court on October 28, 1981. In that direct appeal, appellant attacked his conviction as a persistent felony offender, and this court rejected appellant’s arguments and affirmed the conviction.
Appellant then filed an RCr 11.42 motion to vacate judgment in which he continued his attack upon the persistent felony offender conviction. The proper place for such attack is upon direct appeal, which appellant pursued and this court rejected. The fact that appellant changed weapons in his motion to vacate does not make that procedure the proper place for reconsideration of an issue already finally decided by this court. Bronston v. Commonwealth, Ky., 481 S.W.2d 666 (1972). Therefore, we will not in this case again consider the merits of the persistent felony offender conviction. Cf. Alvey v. Commonwealth, Ky., 648 S.W.2d 858 (1983); Gross v. Commonwealth, Ky., 648 S.W.2d 853 (1983).
Appellant’s only other issue in this appeal is his allegation that he failed to receive the effective assistance of counsel in his original trial. Appellant bases his argument on the ground that his trial counsel failed to object to the utilization of a 1978 conviction during the persistent felony offender phase of his trial. He then amplifies this alleged error by pointing out that trial counsel as much as admitted the 1978 conviction in his attempt to persuade the jury to disregard a 1961 conviction and find the appellant guilty of being only a second-degree persistent felony offender. Appellant then argues that his trial counsel failed to object to the reading of the indictments during the persistent felony offender trial.
The standard against which trial counsel’s action must be measured was stated by the Supreme Court of Kentucky in Henderson v. Commonwealth, Ky., 636 S.W.2d 648 (1982). That standard is “that the assistance of counsel required under the Sixth Amendment is counsel reasonably likely to render and rendering reasonably effective assistance.” A review of this record fails to suggest that counsel did not render “reasonably effective assistance” in his representation of appellant. There is no indication made, and no suggestion in this entire record, that appellant apprised his counsel that his 1978 guilty plea conviction was somehow invalid. Appellant relies on a finding by the Bourbon Circuit Court pursuant to a post-conviction motion that the 1978 guilty plea conviction failed to comply with the standards of Boykin v. Alabama, 395 U.S. 238, 89 S.Ct. 1709, 23 L.Ed.2d 274 *746(1969). However, the Fayette Circuit Court did not accept such finding. Regardless, we do not believe that counsel’s failure to object to a guilty plea conviction which on its face was perfectly valid, and to which there is no indication that he was apprised by appellant that the guilty plea was involuntary or otherwise improper, renders his assistance less than reasonable. Meadows v. Commonwealth, Ky., 550 S.W.2d 511 (1977).
In the Commonwealth’s opening statement to the jury for the persistent felony offender trial, the Commonwealth Attorney stated as follows:
The indictment reads that in Clark County that Herbert Eggerson and John Collins did unlawfully, willingly, and feloni-ously break and enter the dwelling house of William Dudley and Elizabeth Dudley with intent to steal therefrom and did take and steal therefrom property of value.
He then stated with regard to the second indictment as follows:
It reads that on or about the 21st day of November 1977, the defendant committed the crime of burglary in the third degree and that he knowingly entered or remained unlawfully in a building owned or occupied by Wayne Campbell, Route 2, Spears Mill Road, Paris, Kentucky, with intent to commit a crime.
Appellant now argues that trial counsel’s failure to object to the reading of the indictment rendered his assistance ineffective. We disagree.
The prosecutor in this case did no more than point out the nature of the crime simply to facilitate an adequate understanding of the prior conviction by the jury. The indictment was not read in such a way as to have been calculated to prejudice the jury, or otherwise incite them unfairly. Berning v. Commonwealth, Ky., 565 S.W.2d 443 (1978); Robinson v. Commonwealth, Ky.App., 572 S.W.2d 606 (1978).
The order overruling appellant’s motion to vacate judgment is affirmed.
McDONALD, J., concurs.
MILLER, J., dissents.